COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of Z. T., a minor child

Appellate case number:    01-13-00407-CV

Trial court case number: 2012-32356

Trial court:              312th District Court of Harris County

       Appellant’s attorney has filed a letter informing this Court that appellant is presumed
indigent for purposes of this appeal.
        Accordingly, the Clerk of this Court is ORDERED to make an entry in this Court’s
records that appellant is indigent and is allowed to proceed on appeal without advance payment
of costs.

        It is ORDERED that the District Clerk file with this Court, within 10 days of the date
of this order and at no cost to appellant, a clerk’s record containing the items specified in Texas
Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k) (indigent party entitled to free
record on appeal); 35.1(b) (in accelerated appeal, record must be filed within 10 days after notice
of appeal filed).

       It is further ORDERED that the Court Reporter file with this Court, within 10 days of
the date of this order and at no cost to appellant, the reporter’s record. See TEX. R. APP. P.
20.1(k); 35.1(b).

        Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date the notice of appeal was filed so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
(West Supp. 2012). For this reason, no extensions of time to file the records will be granted.
See TEX. R. APP. P. 35.3(c).

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court
Date: June 6, 2013